IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 30, 2008

                                     No. 08-50017                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


RHETT R. SMITH

                                                  Plaintiff-Appellant
v.

IOWA STATE REPUBLICAN PARTY, et al.

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:07-CV-00668


Before HIGGINBOTHAM, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*


       Rhett Smith appeals the dismissal of his case, filed in forma pauperis. For
the reasons set forth below and more fully in the Magistrate Judge’s
Memorandum and Recommendation, we affirm.
       Smith filed this case against several of the defendants and requested
permission to appear in forma pauperis. He then sought leave to join the Texas


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                       No. 08-50017

Republican Party. The Magistrate Judge permitted him to proceed in forma
pauperis and join the Texas Republican Party. However, he admonished Smith
to file a more detailed complaint that stated claims within the jurisdiction and
venue of the court and contained the level of factual recitations required by the
Federal Rules of Civil Procedure as construed by the Court in Bell Atlantic Corp.
v. Twombly, __ U.S. __, 127 S. Ct. 1955 (2007). See 28 U.S.C. §1915 (West 2006).
       Instead, Smith simply filed an Amended Complaint containing only three
paragraphs of allegations. In those paragraphs, he complained that his right to
be a candidate1 was violated by the defendants and that the defendants acted
“under color of law.” He asserted vague constitutional rights. Further, he
alleged his “First Amendment right to protection from Zionism and/or Christian-
Zionists” under the establishment clause of the First Amendment. “Plaintiff
further asserts an implied principle of ‘fairness in communication’ in that the
Defendants . . . have acquiesced to the American Israeli Public Affairs
Committee (AIPAC) and have allowed only Zionistic campaigns within the (two
major political party) campaign coverage.”
       Smith has wholly failed to allege claims stating a case for relief against
any party. Despite clear and specific directives from the Magistrate Judge, he
has filed a conclusory pleading without any of the information necessary to state
a claim. Accordingly, the district court did not err in dismissing the Amended
Complaint. The final judgment in this case is AFFIRMED.




       1
          It is unclear for what office and under what party label Smith contends he was a
candidate. In a motion filed with the district court, he alleged he was denied the right to
participate in the Iowa and Texas Republican “straw polls” for the Presidential race. However,
a letter in the district court record from the Texas Republican Party wishes him the “best of
luck in your primary against Misters Kelly, McMurrey and Noriega,” who were candidates for
the Democratic nomination for the United States Senate from Texas.

                                              2